Citation Nr: 1115597	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an increased rating for prostatic hypertrophy and urinary infection, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006, July 2007, and November 2009 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2006, the RO denied entitlement to a rating in excess of 10 percent for prostatic hypertrophy and urinary infection.  In July 2007, the RO denied service connection for PTSD.  In November 2009, the RO denied entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran submitted his claim for service connection for PTSD and for an increased rating for prostatic hypertrophy and urinary infection in October 2003.  At that time, he reported that he was treated at the Nashville VA Medical Center (VAMC).  His records from this facility, dated from June 2003 to November 2003, were obtained.  In January 2004, the Veteran requested that his claims folder be transferred to the RO in Atlanta, Georgia.  Thereafter, the Veteran's treatment records from the Savannah VA outpatient clinic, dated from July 2006 to February 2010, were obtained.  As it appears that the Veteran receives ongoing treatment on a regular basis, and because his claims have been pending since 2003, remand to obtain his complete VA treatment records is necessary.  His treatment records from the Nashville VAMC, dated from October 2003 to January 2004, should be obtained; as well as his treatment records from the Savannah VA outpatient clinic, dated from January 2004 to July 2006 and from February 2010 forward.

As the case must be remanded for the foregoing reason, the Veteran should be scheduled for a VA examination to assess the current severity of his service-connected prostatic hypertrophy and urinary infection.  He should also be afforded another opportunity to appear for a VA PTSD examination.

The Board also notes that a statement of the case addressing the issue of entitlement to an increased rating for prostatic hypertrophy and urinary infection was issued in July 2008.  Additional relevant evidence has been received since that time, but the RO has not issued a supplemental statement of the case (SSOC).  Therefore, an SSOC is required on remand.

In June 2010, the Veteran requested to reopen his claims for service connection for renal failure and hypertension.  The RO has not adjudicated these claims.  The issue of entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound may be impacted if service connection is granted for renal failure and hypertension, as well as PTSD and/or any other psychiatric disorder.  Thus, that issue is deferred pending the resolution of the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Finally, the Veteran should be afforded a current VA examination for housebound status or permanent need for regular aid and attendance.


Accordingly, this matter is REMANDED for the following actions:

1.  After complying with the duty to notify and assist, adjudicate the claims to reopen service connection for renal failure and hypertension, to include as due to herbicide exposure.  The Veteran should be notified of this decision and of his appellate rights.  

2.  Make arrangements to obtain the Veteran's treatment records from the Nashville VAMC, dated from October 2003 to January 2004; and from the Savannah VA outpatient clinic, dated from January 2004 to July 2006 and from February 2010 forward (to include a copy of any Agent Orange examination conducted in 2006).

3.  Thereafter, schedule the Veteran for a VA genitourinary examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should identify all residuals attributable to the Veteran's service-connected prostatic hypertrophy and urinary infection.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies, to include psychological studies, are to be conducted.

The examiner should identify all current psychiatric disorders found to be present.  The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in DSM-IV.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD, or any other diagnosed psychiatric disorder, had its onset during service or is related to any of the Veteran's reported stressors.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  The Veteran should be afforded a VA aid and attendance examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should discuss whether the Veteran, as a result of his service-connected disabilities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The examination should also mention whether the following factors are present as a result of the service-connected disability:  inability of appellant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the appellant to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6.  Review the examination reports obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the issues of service connection for a psychiatric disability to include PTSD, entitlement to an increased rating for prostatic hypertrophy and urinary infection, and entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.   If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

